 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                  -against-
                                                                    ORDER
 JUSTIN SANJURJO,
                                                                 20 Crim. 316 (ER)
                        Defendant.


 RAMOS, D.J.:

         An audio feed of the sentencing proceeding, currently scheduled for May 28, 2021 at

11:00 a.m., may be accessed by calling (917) 933-2166 and using conference ID 209 741 60#.

Members of the public and media are reminded that recording of the proceeding is strictly

prohibited.

It is SO ORDERED.


Dated:    May 27, 2021.
          New York, New York

                                                            EDGARDO RAMOS, U.S.D.J.
